Citation Nr: 0732623	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic sinusitis.

2.	Entitlement to service connection for status post 
bilateral total knee replacement as secondary to the service-
connected disability of lumbosacral area with right 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty for 20 years and 9 months, 
including but not limited to the period from June 1964 to 
August 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO decision.  

In June 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for chronic sinusitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence of record is in equipoise as to whether 
the status post bilateral total knee replacement was caused 
by the service-connected lumbosacral disability with right 
radiculopathy.  




CONCLUSION OF LAW

The status post bilateral total knee replacement is 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
August 2004, prior to the initial decision on the claim in 
February 2005.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a March 2006 letter, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  While the timing of this 
notice was after the initial adjudication, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the Board is fully granting the 
veteran's claim for service connection for his status post 
bilateral total knee replacement.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, a Travel Board 
hearing was held in June 2007 and VA Compensation and Pension 
Examinations were conducted in October 2004 and February 
2005.  The claimant has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

The veteran is service connected for arthritis, lumbar and 
cervical spine myositis-strain, with degenerative joint 
disease in the lumbosacral area with radiculopathy right L4-
5.  The veteran claims secondary service connection for 
status post bilateral total knee replacement.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

The medical evidence of record shows that the veteran has 
degenerative arthritis in his knees bilaterally and had 
bilateral total knee replacement.  A VA examiner in a 
Compensation and Pension Examination in October 2004 
diagnosed the veteran with status post bilateral total knee 
replacement (secondary to degenerative joint disease in the 
knees).  The examiner opined that the veteran's bilateral 
knee condition was most likely caused by, or a result of, his 
service connected arthritis.  

Subsequently, in a February 2005 VA Compensation and Pension 
Examination, the same examiner opined that the degenerative 
joint disease in the veteran's knees was not due to, or 
etiologically related to, the traumatic arthritis of the 
veteran's spine.  However, the Board notes that the veteran 
is actually service connected for degenerative joint disease 
of the lumbosacral area, albeit it appears the RO deems such 
disability to have been traumatic in origin.  As well, the 
examiner failed to clearly discuss in the February 2005 
examination report the relationship, if any, between the 
claimed bilateral knee disorder and the actually service-
connected degenerative joint disease of the lumbosacral area.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the 
evidence is in equipoise.  There is one opinion relating the 
veteran's bilateral knee condition to his service connected 
arthritis and one opinion against the veteran's claim.  As 
such, the evidence of record does not preponderate against 
the veteran.  The Board finds that reasonable doubt exists as 
to whether the veteran's bilateral knee condition is related 
to his service connected spine disability because the 
evidence is balanced.  Therefore, the Board affords the 
veteran the benefit of the doubt and grants service 
connection for his bilateral knee condition as secondary to 
his service connected spine disability.  


ORDER

Service connection for status post bilateral total knee 
replacement as secondary to the service-connected disability 
of the lumbosacral area is granted.  


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claim for service 
connection for chronic sinusitis.  The veteran previously 
filed a claim for chronic sinusitis in April 1971, which was 
denied by the RO in June 1971.  The veteran did not appeal 
this decision and it became final.  See 38 U.S.C.A. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).  
Therefore, the issue is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for chronic sinusitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007)

The United States Court of Appeals for Veterans Claims held 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen his or her claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  The Board finds that the 
notice letters sent to the veteran in August 2004 and March 
2006 did not comply with the new requirements under Kent.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	After ensuring that any other necessary 
development is completed, readjudicate 
the claim.  If any such action does not 
resolve the claim in the veteran's 
favor, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


